342 S.W.3d 427 (2011)
John A. WORRALL, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 73176.
Missouri Court of Appeals, Western District.
June 14, 2011.
John A. Worrall, Jefferson City, MO, Acting pro se.
John D. Hoelzer, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.


*428 ORDER
PER CURIAM:
Mr. John A Worrall appeals the trial court's judgment granting the motion of the Missouri Department of Corrections for judgment on the pleadings.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).